                Case 1:10-cr-00255-DHB-BKE Document 125 Filed 07/20/21 Page 1 of 3

                                                                                                                                   i i   ../ 1

GAS 245D        (Rev. 09/11) Jiidgmcin in a Criminal Case for Revocations


                                                                                                                            20ZI JUL 20 P         53
                                        United States District Court
                                                              Southern District of Georgia                         c
                                                                                                                           .. LV GA.
                                                                   Augusta Division
                                                                           )
             UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                                                           )
                                 V.                                              (For Revocation of Probation or Supervised Release)
                                                                           )
                Demetrice Antoine McBride                                  )
                                                                                  Case Number:        l:10CR00255-l
                                                                           )
                                                                           )      USM Number:         16645-021
                                                                           )
                                                                           )      James S.V. Weston
                                                                                    Dcfciuiam's Atiorncv

THE DEFENDANT:

[3 admitted guilt to Violation Number 1 (mandatory condition with respect to the theft of receiving stolen property charge only) of
   the term of supervision.

□ was found in violation of conditions(s)                                                          after denial of guilt.

The defendant is adjudicated guilty of these offenses:

 Violation Number         Nature of Violation                                                                                   Violation Ended

                          The defendant committed another federal, state, or local crime (mandatory condition).                 Januaiy 31,2018




        The defendant is sentenced as provided in pages 2 through 3 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
[X) The defendant has not violated Violation Number 2 (mandatosy condition) and is discharged as to such violation condition.


         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all Hnes, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered
to pay restitution, the defendant must notify the Couit and United States Attorney of material changes in economic circumstances.

                                                                            June 20, 2021
Last Four Digits of Defendant’s Soc. Sec: 6398                              Date of ImposUtt/n or.liidgniem




Defendant’s Year of Binh: 1981
                                                                            Signature ofJucigc


City and State of Defendant’s Residence;
                                                                            Dudley I-i. Bowen, Jr.
Auausta. Georgia                                                            United States District Judge
                                                                            Name aiii   (Stic of.ludge




                                                                            Date
               Case 1:10-cr-00255-DHB-BKE Document 125 Filed 07/20/21 Page 2 of 3
GAS 245D            (Rev. 09/1 1) Judgment in a Criminal Case for Revocations


                                                                                                                    Judgment— Page 2 of3
DEFENDANT:                  Dcmeirice Antoine McBride
CASE NUMBER:                M0CR00255-!


                                                                  IMPRISONMENT

         The defendant is hereby committed to the custody of the United Slates Bureau of Prisons to be imprisoned for a
total term of: Time Served from June 25, 2021 (25 Days), with no supervised release to follow.




     □     The Court makes the following recommendations to the Bureau of Prisons:




           The defendant is remanded to the custody of the United States Marshal to be processed for release.

     □     The defendant shall surrender to the United States Marshal for this district;

         □     at                                   □          a.m.     □       p.m.    on

         □     as notified by the United States Marshal.

     □     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         □     before 2 p.m. on

         □     as notified by the United States Marshal,

         □     as notified by the Probation or Pretrial Services Office.



                                                                          RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                               to

at                                                       , with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL



                                                                                   By
                                                                                                     DEPUTY UNITED STATES MARSHAL
              Case 1:10-cr-00255-DHB-BKE Document 125 Filed 07/20/21 Page 3 of 3
GAS 245D         (Rev. 09/1 1) Judgment in a Criminal Case for Revocations


                                                                                                                           Judgment— Page 3 of3
DEFENDANT:               Demetrice Antoine McBride
CASE NUMBER:             1:10CR00255-1


                                             CRIMINAL MONETARY PENALTIES

    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                  Assessment                 Trafficking Act Assessment                      Fine                       Restitution
                                                                                             Reimpose original
TOTALS
                                                                                             fine with credit for all
                                                                                             monies paid.


□     The detenninalion of restitution is deferred until                        , An Amended Judgment in a Criminal Case (A02-J5C) will be entered
      after such determination.

□     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
      victims must be paid before the United Slates is paid.

Name of Payee                                Total Loss*                                Restitution Ordered                   Priority or Percentage




TOTALS                              S

□     Restitution amount ordered pursuant to plea agreement S

□     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fi ne is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     □     the interest requirement is waived for                □       fine      □      restitution.

     □     the interest requirement for           □       fine       □          restitution is modified as follows:

□    The court detennined that the defendant is          □ indigent        □ non-indigent under the Justice for Victims of Trafficking Act of 2015.

* Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
